CARR, Judge.
The accused was indicted on the charge of assault with intent to murder- and was convicted of the lesser offense of assault with a weapon.
The appeal is in this court without the transcription of the testimony. In this state of the record we are not authorized to review the action of the trial judge in denying the motion for a new trial. Johnson v. State, 34 Ala.App. 649, 42 So.2d 836.
The record of the proceedings is in every respect regular.
It is ordered that the judgment below be affirmed.
Affirmed.